Exhibit 10.1




Transfer Agent & Registrar Agreement













AGREEMENT made between ____________________________, a corporation organized and
existing under the laws of ______________ (the "Corporation"), and Transfer
Online, Inc., a corporation organized under the laws of the state of Oregon,
hereafter referred to as Direct Transfer and or the “Agent”.

WHEREAS, the Corporation desires to appoint the Agent and the Agent desires to
serve as transfer agent and registrar for the Corporation in connection with its
securities.

NOW, THEREFORE, in consideration of the mutual promises herein made and for
other good and valuable consideration and intending to be legally bound, the
parties hereto agree as follows:

In the event of any changes in capital structure, involving an increase or
decrease in the number of shares, which is authorized to issue, transfer or
registrer, including shares issued as stock dividend or any change in the
classes of stock, there shall be filed:

DOCUMENTS

·

All amendments to its Articles of Incorporation or By-Laws made after the date
of the agency

·

Authorizing resolution of the Board of Directors and shareholders (if required)
of the Corporation

·

An Opinion of Counsel as to the validity of the recapitalization

·

If any officer of the Corporation who has signed blank certificates or whose
facsimile signature appears on certificates ceases to be an officer prior to the
issuance of certificates, the Agent may issue or register certificates if to do
so does not conflict with the laws of the state of incorporation of the
Corporation

·

In case of death, resignation, removal, or addition of Signing Officer a new
Authority certificate should be immediately filed with the Agent.

The copy of Articles of Incorporation and all amendments shall be certified by
the Secretary of State of

the state of incorporation.

The Agent at any time, may apply for instructions from an officer of the
Corporation or Opinion from Counsel, and may seek advise from legal counsel for
the Corporation or its own legal counsel, at the expense of the Corporation,
with respect to any matter relating to the agency, and it shall not be liable
and shall be indemnified and held harmless by the Corporation for any action
taken or not taken or suffered by it in good faith in accordance with such
instructions or the Opinion of either of such counsel. The Agent shall be
protected and held harmless by the Corporation in acting upon or recognizing any
paper or document believed by it to be genuine and believed by it to bear
signatures by the person or persons by whom it purports to be signed if that
person is authorized. In the event that an officer no longer has authority to
sign on behalf of the Corporation and the Agent has not been notified in writing
of such change, the Agent will not be held liable for acting upon their
instructions.

The Agent, as transfer agent, may rely upon the Uniform Commercial Code or any
other statutes which in the opinion of counsel protect the Agent and this
Corporation in not requiring complete documentation, in registering transfer
without inquiry, or in refusing registration where in its judgment an adverse
claim requires such refusal.

The Agent may retain all records which it deems proper or necessary in
connection with its agency during and upon termination of the agency. The Agent
will provide copies of any retained records to the Corporation upon written
request and payment of any necessary fees.

The Agent shall be entitled to reasonable compensation for all services rendered
or expenses incurred by itself or any of its agents in connection with any
agency.





--------------------------------------------------------------------------------

Exhibit 10.1




Transfer Agent & Registrar Agreement













The Agent will make original issue of shares of stock upon the written
instructions of any officer of the Corporation whose name and specimen signature
appears on the Certificate of Officers form. The Agent shall be furnished with a
certificate of the Treasurer or other proper officer of the Corporation stating
that it has received full consideration for the shares which are to be issued
and a copy of the resolutions authorizing the original issuance of the shares of
stock and authorizing such action.

The Agent, as transfer agent, will accept subscriptions and issue certificates
for shares of stock and will issue and mail warrants for rights to subscribe to
stock upon receiving written instructions from the President or Vice-President
and Secretary or Assistant Secretary of the Corporation, upon being supplied
with such warrant together with a certified copy of the resolutions authorizing
the issuance of the warrants and authorizing such action.

The Agent may issue new certificates in place of the certificates if lost,
destroyed or stolen upon receiving instructions from the Corporation (if
necessary) and indemnity satisfactory to, the Corporation and the Registrar, and
may issue new certificates in exchange for, and upon surrender of, mutilated
certificates. Instructions from the Corporation shall be in the form of a
certified copy of resolutions of the Board of Directors of the Corporation
(unless otherwise directed by such Board of Directors) and shall be in
accordance with provisions of law and of the by-laws of the Corporation
governing such matter.

The Agent will transfer and register a new certificate upon surrender of old
certificates when properly endorsed for transfer or, un-certificated shares
issued upon submission of an Internal Transfer Instruction with all necessary
endorsers' signature guaranteed in such manner and form as may be required.

The Agent may deliver to the Corporation certificates which have been canceled
in transfer, redeemed, converted, or exchanged, after the required holding
period, and thereafter be free of all responsibility.

The Agent will furnish a stockholder's list to the Corporation for its annual
meeting upon receiving a written request signed by a duly authorized officer of
the Corporation. It will also furnish lists at other times as may be requested
by the Corporation.

The Agent will issue and mail certificates for shares of stock representing a
stock dividend or stock splits upon receiving written instructions from the
Corporation together with a certified copy of the Resolutions authorizing the
issuance of the stock and authorizing such action by the Agent.

The Agent will act as Dividend/Interest Disbursing Agent upon receipt of a
certified copy of the resolution of the Board of Directors appointing the Agent
as Dividend/Interest Disbursing Agent.

The Agent will pay dividends upon receipt of instructions from the Corporation
and a certified copy of the resolution of the Board of Directors of the
Corporation declaring the dividend, certified by the Secretary or Assistant
Secretary of the Corporation, and the deposit of the Federal Funds on payable
date.

If the Agent's services are terminated, the Agent may deliver un-issued
certificates to a printer for blocking out the name as Agent, and arrange for
the subsequent delivery to the Corporation, or may shred such certificates upon
written instructions from the Corporation, and furnish an Authentication of
Shredding.

In case of any demand for the inspection of the stock books or records of the
Corporation, the Agent will endeavor to notify, in writing, the Corporation and
to secure instructions from it as to permitting or refusing the inspection. The
Agent will exhibit the stock books or records to the extent that a court order
compels disclosure.

Upon receiving written instructions signed by a duly authorized officer of the
Corporation, and being furnished, on the record date, with proxies, the Agent
will address and mail said proxies to all shareholders as of a given
record-date. The Agent shall also, if requested, examine, tabulate proxies and
report the result of tabulation to the Corporation. The Agent will, if requested
by the Corporation, attend the shareholder meeting and act as Inspector of
Elections.

Anything herein to the contrary notwithstanding, the Agent shall in no event
have liability or any damage resulting from any action taken, omitted or
suffered by it in connection with any of the foregoing agencies, unless
resulting from its gross negligence or willful misconduct.





--------------------------------------------------------------------------------

Exhibit 10.1




Transfer Agent & Registrar Agreement










The Corporation shall furnish the Agent with a sufficient supply of stock
certificates and from time to time shall renew such supply upon the request of
the Agent.





--------------------------------------------------------------------------------

Exhibit 10.1




Transfer Agent & Registrar Agreement













The Corporation may elect to participate in electronic transaction services
through DTC such as FAST and DRS.  These services, if available to the
Corporation are subject to set up and transaction fess as defined in the
prevailing fee schedule.

Unissued certificates shall be signed by the corporate officers of the
Corporation authorized to sign certificates and shall bear the corporate seal or
shall bear, to the extent permitted by law, the facsimile signature of each such
officer and/or corporate seal.

The Corporation shall not prohibit the transfer or exchange of a certificate or
shares of stock, whether due to a provision in the Corporation's Articles of
Incorporation, by laws, or to other reasons, unless such restriction or a
reference to it is clearly imprinted on the stock certificate, or unless the
Agent has received written instructions from the Corporation prior to the
transfer of the restricted stock certificate.

The Corporation in regard to the procedure to be followed by the Agent upon
presentation, for transfer or exchange, of a certificate for shares of stock
which is subject to restrictions, the Corporation indemnifies and holds harmless
against any expenses, losses, claims, damages, or liabilities to which may
become subject by honoring the instructions of the Corporation.

The Corporation shall notify the Agent of any and all amounts to be withheld
from holders subject to withholding under any law or government regulation. The
Corporation indemnifies and holds harmless against any expense, losses, claims,
damages, or liabilities to which the Agent may become liable by virtue of the
Corporation's failure to notify the Agent of any such withholdings.

The Corporation shall compensate the Agent for services rendered as agreed to in
the Fee Schedule incorporated herein. Should Corporation fail to remain current
in regard to their payment of fees all user access to the website including the
Corporation, their shareholders and any other party designated by the
Corporation, shall be denied Internet access for as long as any portion of the
fees due have not been paid for more than 60 days. If the Corporation's account
is not made current 30 days after being informed, the account will be placed in
suspended mode. Once in suspended mode, the Agent will not honor any request for
service until such time that Issuer is reinstated. The Issuer shall be
reinstated upon the payment of all outstanding fees in addition to the payment
of a $600 reinstatement fee.

The Agent may resign at any time by giving 30 days written notice to the
Corporation at its last known address, thereupon its duties as Transfer Agent &
Registrar shall cease. The Corporation may terminate the agreement by providing
the Agent 30 days written notice including a resolution of the Board of
Directors of the Corporation. Such removal to become effective 30 days after
receipt of a certified copy of such resolution and payment of any amount due
including termination fees. No termination shall effect the obligation of the
Corporation to pay for services rendered prior to the effective date of such
termination.

The Agent will surrender to the Corporation all records and documents of the
Corporation upon receipt of a corporate resolution terminating the Agent and its
agents, and upon payment of all fees owed.

The Agent's services shall be performed principally in the State of Oregon, and
this Agreement shall be construed and enforced in accordance with the laws of
the State. This Agreement shall be binding upon and inure to the benefit of the
parties, their transferees, successors, and assigns. In the event any suit or
action is brought to collect any sums due hereunder, or to enforce any of the
provisions of this agreement, the prevailing party shall be entitled to collect
such reasonable attorney fees and costs as may be awarded by the court upon any
trial or appeal there from.

The Agent will and at all times perform its services under this Agreement in
compliance with federal, state, and local banking and other laws and regulations
relating to service providers to financial institutions and maintaining the
privacy and confidentiality of Corporation’s customer and consumer information,
including, but not limited to, Regulation S-P of the Securities and Exchange
Commission, and with Corporation’s information security policies and guidelines
communicated to the Agent from time to time.

Confidential Information and Documents. Except as Corporation may otherwise
consent in writing or as required by law, the Agent agrees not to use (other
than for Corporation) and not to directly or indirectly publish or otherwise
disclose at any time (except as the Agent’s duties to Corporation may require),
either during or subsequent to this engagement, any of Corporation’s or its
customers’ "Confidential Information" (as defined below), whether or not the
same was conceived, originated, discovered or developed, in whole or in part, by
The Agent.





--------------------------------------------------------------------------------

Exhibit 10.1




Transfer Agent & Registrar Agreement













Signature Page










In Witness Whereof the parties have entered into this Agreement on







this  ____________________ day of ________________________________, 20
  ________________________







By Earth BioFuels, Inc. (the Corporation):

 

 

  

 

 

  

 

 

Dennis G. McLaughlin, III – CEO

     

/s/ Dennis G. McLaughlin, III

Print Name / Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

By (the Agent):

 

 

 

 

 

 

 

 

Print Name /Title

 

Signature






